1

2

3

4

5

6                             UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA
8                                               ***
9     FREDERICK MARC COOLEY,                          Case No. 2:09-cv-00559-MMD-GWF
10                                      Plaintiff,                  ORDER
            v.
11
      SHARON MEADS, et al.,
12
                                    Defendants.
13

14         The Clerk entered judgment in favor of Plaintiff Frederick Marc Cooley and against
15   Defendant Sharon Meads for damages in the amount of $10,000.00 pursuant to a jury
16   verdict. (ECF No. 229.) On June 28, 2018, the Ninth Circuit Court of Appeals affirmed this
17   Court’s denial of Meads’ motion for judgment as a matter of law. (ECF No. 240.) The
18   Order regarding mandate was issued on July 31, 2018. (ECF No. 242.) In the parties’
19   joint status report (ECF No. 244), Plaintiff requested that the Court issue final judgment
20   concerning the jury’s verdict. (Id.) Accordingly, the Court clarifies that the judgment
21   entered by the Clerk (ECF No. 229) is final and effective. The Court need not issue
22   another judgment.
23         DATED THIS 3rd day of October 2018.
24

25                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
26

27

28
